Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments and response filed May 9, 2022 have been received and entered into the case. 

Status of the Claims 
	Claims 1-7, 10-18, 42, 51, 53, 57, 58, 60, 93, 94, and 97-102 are currently pending.
Claims 1, 51, 99, 101 and 102 are amended.
Claim 60 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.

 	Claims 8, 9, 19-41, 43-50, 52, 54-56, 59, 61-92, 95 and 96 are cancelled.
	Claims 1-7, 10-18, 42, 51, 53, 57, 58, 93, 94, and 97-102 have been considered on the merits. 

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment. New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 7, 10-13, 15-18, 42, 51, 53, 57, 58, 93, 94, 97, and 99-102 are rejected under 35 U.S.C. 103 as being unpatentable over Burnouf et al. (WO 2009/087560) (ref. of record) as evidenced by Renn et al. (Vox Sanguinis, 2015) in view of and Johnson (WO 2008/067085) (ref. of record) and Hiles et al. (US 2008/0299171) (ref. of record) and as evidenced by Copland et al. (WO 2013/003356) (ref. of record).
Claims 1, 17, 93 and 99 are drawn to a composition comprising a decellularized collagenous extracellular matrix in the form of a sheet or particles, wherein the matrix material retains native sulfated glycosaminoglycans (sGAG) at a level of at least 1000 µg per gram of matrix material dry weight, fibronectin and growth factors of the source tissue and a bioactive fraction of mammalian platelets applied to the matrix material, method of making and kit for preparing respectively, wherein VEGF, TGF-β and PDGF-BB of the bioactive fraction are non-covalently bound to the retained native sulfated glycosaminoglycans (sGAG).

Regarding claims 1, 2, 5, 17, 18, 42, 51, 53, 57, 93, 94, 97, 99, 100 and 102, Burnouf teaches a liquid bioactive fraction of mammalian platelets, specifically human, for therapeutic use (clottable concentrate of platelet growth factors)(page 8 lines 27-32, page 11 lines 22-23, page 15 lines 23-28 and pg. 36).  Burnouf teaches the bioactive fraction comprises native components of the platelet concentrate including albumin, globulin (page 36-37 Table 3) and at least vascular endothelial growth factor (VEGF), transforming growth factor growth factor beta (TGF-β), and platelet derived growth factor BB (PDGF-BB)(pg. 12 line 32 to pg. 13 line 5).  TGF-β1 is present in the bioactive fraction at least 100,000 pg/ml (452 or 368 ng/ml) (Page 156 Table 1).  Burnouf suggests the platelet growth factor concentrate may be further mixed with artificial scaffolds such as those made from collagen (page 24 lines 13-15).  With respect to claim 1, Burnouf teaches the method allows for the removal of plasma which is present in the starting platelet concentrate (pg. 5 lines 15-18 and pg. 26 lines 11-20).  With respect to claim 42, Burnouf teaches the platelet growth factor concentrate with almost completely depleted in fibrinogen and with non-detectable levels of fibrinogen (would be less than 10,000 ng/ml and 20,000 ng/ml of fibrinogen) (pg. 37 lines 7-8, pg. 42-43, pg. 43 line 4 to pg. 44 line 3, Table 4).  With respect to claim 57, Burnouf teaches the composition where detergent is removed from the bioactive fraction of mammalian platelets is free from detergent residues by removal using C18 absorption (pg. 35 lines 25-31 and pg. 42 lines 8-30). 
Burnouf does not specifically apply the bioactive fraction or the platelet concentrate with non-detectable levels of fibrinogen to a decellularized collagenous extracellular matrix (ECM) in the form of at least one sheet or in the form of particles and where the ECM retains native sulfated glycosaminoglycans of the source tissue at a level of at least 1000 µg per gram of ECM on a dry weight basis and retains native fibronectin and grow factors of the source material as recited in claims 1, 17 and 99, and where the ECM retains native sulfated glycosaminoglycans of the source tissue at a level of at least 500 µg per gram of ECM on a dry weight basis as recited in claim 99.  Burnouf does not teach the ECM material is a submucosa-containing collagenous extracellular matrix as recited in claims 51 and 94.  Similarly, Burnouf does not teach the native growth factors of the ECM include basic fibroblast growth factor (FGF-2), transforming growth factor growth factor beta (TGF-β), epidermal growth factor (EGF), connective tissue growth factor (CTGF), vascular endothelial growth factor (VEGF), and platelet derived growth factor (PDGF) as recited in claim 97. 
However, Johnson teaches a composition of processed ECM materials for therapeutic use as a medical graft (abstract).  The ECM material is taught to include a collagenous material and to include exogenous proteins (non-native bioactive components) applied to the collagenous matrix (pg. 10 lines 7-9 and pg. 12 lines 24-30).  Johnson teaches the ECM material includes submucosa (pg. 3 lines 7-28).  The exogenous proteins can include a bioactive factors that correspond to those natively occurring in the ECM tissue, such as native fibronectin and native growth factors (pg. 3 lines 19-28, pg. 12 lines 1-5, 27-28 and pg. 13 lines 5-10).  Johnson teaches the collagenous processed ECM contains greater than 2000 µg/g (at least 1000 µg/g) of sGAG (sulfated glycosaminoglycans) retained (pg. 12 lines 5-21).  Modifying this to include a concentration on a dry weight basis would have been a matter of routine optimization and experimentation.  Johnson teaches the native growth factors that are retained in ECM include basic fibroblast growth factor (FGF-2), transforming growth factor growth factor beta (TGF-β), epidermal growth factor (EGF), connective tissue growth factor (CTGF), vascular endothelial growth factor (VEGF), and platelet derived growth factor (PDGF) (pg. 11 line 30 to pg. 12 line 5).  In further support, Hiles teaches a growth factor modified extracellular matrix material for therapeutic use (abstract). The ECM material is taught to include a collagenous material and to include exogenous proteins applied to the collagenous matrix (pg. 2 para 21).  The exogenous proteins can include a cocktail of human growth factors that are selected to facilitate a desirable wound healing result in a patient tissue once implanted (pg. 2 para 21).  Hiles teaches the ECM material is prepared to have unique component profiles that are low in undesirable components while retaining significant levels of desired components as described in PCT/US07/82238 (pg. 3 para 28).
One of ordinary skill in the art would have been motivated to combine the collagenous ECM of Johnson and/or Hiles and the submucosa-containing ECM of Johnson with the bioactive fraction of Burnouf because Burnouf suggests that it is beneficial to combine their platelet growth factor concentrate with a collagen scaffold for therapeutic use.  One of ordinary skill in the art would have had a reasonable expectation of success because Johnson and Hiles indicate that their collagenous ECM material is intended to be combined with exogenous growth factors for therapeutic use.  One of ordinary skill in the art would have been motivated to use collagenous ECM with at least 500 µg/g or 1000 µg/g of sGAG (sulfated glycosaminoglycans) retained in the ECM in the composition and method of Burnouf, because Johnson suggests that this is a beneficial component of their ECM material for therapeutic use.  The non-covalent bonding of the growth factors to the sGAG would inherently occur upon the contact of the two components as the method of making merely requires them to be mixed together for this to occur.  In addition, Hiles teaches wherein their collagenous ECM material retains heparin (glycosaminoglycan) native to a source tissue for the collagenous ECM material (page 5 para 44) and wherein amounts of TGF-β are bound to the heparin (page 5 para 39, 47).  One of ordinary skill in the art would have been motivated to include this configuration in the material combined with the bioactive fraction of Burnouf because Hiles indicates that this allows for the incorporation and release of exogenous proteins from the matrix for therapeutic effects (page 5 para 47).
Burnouf is silent with respect to the concentrations of VEGF and PDGF-BB present in the bioactive fraction and does not teach all the concentrations of the growth factors, VEGF and PDGF-BB, present in the bioactive fraction as recited in claims 53 and 100.  Similarly, Burnout does not teach the composition with a concentration of fibrinogen within the level of 500 to 10,000 ng/mL as recited in claim 58.  As for the concentrations of the growth factors and protein, fibrinogen, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).  The selection of specific concentrations clearly would have been a routine matter of optimization on the part of the artisan of ordinary skill, said artisan recognizing that the therapeutic effect of the product produced would have been affected by these concentrations. 
Regarding claim 3, Burnouf teaches the bioactive fraction comprises bioactive factors or the native components of the platelet concentrate including albumin, globulin (page 36-37 Table 3) and at least vascular endothelial growth factor (VEGF), transforming growth factor growth factor beta (TGF-β), platelet derived growth factor BB (PDGF-BB), platelet derived growth factor AA (PDGF-AA), epidermal growth factor (EGF), fibroblast growth factor-basic (FGF-basic) (pg. 12 line 32 to pg. 13 line 5).  
Regarding claims 5 and 101, Burnouf teaches that the composition can contain platelet concentrate lysate (pg. 19 lines 24-29).
Regarding claim 6, Burnouf teaches preparations enriched in platelets and releasates used for grafting materials (would be understood to still contain at least some platelet membrane debris since the debris is not disclosed as being removed) (pg. 2 lines 9-17).  Additionally, Burnouf teaches a starting platelet concentrate being prepared by apheresis or buffy-coat isolation from whole blood where there is no removal of the membrane debris (pg. 7 lines 22-25).
Regarding claim 7, Burnouf does not teach the bioactive fraction includes heparin (free of heparin).
Regarding claim 99, Burnouf is silent with regard to the presence and concentration of interleukin proteins including interleukin-17, however, little to no IL-17 appears to be inherent to the platelet concentrate lysate of Burnouf as evidenced by Renn.   Similarly, Burnouf is silent whether the bioactive fraction of human platelets contains at least on one of IL-1b, IL—6, IL-8, IL-10, IL-13 and IFN-gamma as recited in claim 99.  Specifically, Renn teaches the method disclosed in Burnouf (Fig. 2) which produces platelet concentrates of platelet lysates “SDPL” which are subjected to the same treatment steps as the platelet concentrates disclosed in Burnouf which include treatment with 1% TnBL/1% Triton X-45 (pg. 19 lines 4-12), 10% soybean extraction (pg. 19 lines 18-22), centrifuging at 6000 x g for 30 min (pg. 21 lines 29-32), C18 chromotography (pg.19 line 31 to pg. 20 line 15) and 0.2 um sterile filtration (pg. 21 lines 23-27).  Renn reports platelet concentrates produced by this method (SDPL) have undetectable IL-17 using semiquantitative human cytokine antibody array to detect cytokines and reports low levels of IL-17 for SDPL compared to the other blood fractions (Supplementary Table 1 and pg. 143 Table 2).  In addition, Renn reports the platelet concentrates produced by this method (SDPL) contain IL-1β, IL-6, IL-8, INF-gamma using Luminex to detect the cytokines (Table 1 and pg. 142).  Additionally, it is noted that Burnouf prepares their bioactive fraction from platelets lysed by detergents (page 6 line 15-page 7 line 7), filtered and forming a clot (page 7 line 27-32) and includes many of the same growth factors as claimed by Applicant.  
Regarding claims 10-13, Burnouf teaches the bioactive fraction where the PDGF and VEGF are essentially completely removed by charcoal treatment of the platelet lysate (page 151 abstract, Introduction, page 156 Table 1, page 159 column 1). TGF-β1 is present in the bioactive fraction at least 5000 pg/ml (452 or 368 ng/ml) (Page 156 Table 1).
Regarding claim 15, Burnouf is silent with regard to the osmolarity of the platelet lysate (bioactive fraction), but platelet lysate inherently has an osmolarity of 309 as evidenced by Copland (pg. 13 Table).
Regarding claim 16, Burnouf teach wherein the pH is in a range of about 6 to about 9 (pg. 6 lines 16-17). This renders the claimed range at least obvious if not anticipated.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 4, 14, and 98 are rejected under 35 U.S.C. 103 as being unpatentable over Burnouf as evidenced by Renn in view of Hiles and Johnson as applied to claims 1-3, 6, 7, 10-13, 15-18, 42, 51, 53, 57, 58, 93, 94, 97, and 99-102 above, and further in view of Kirkpatrick et al. (Annals of Clinical and Laboratory Science 2010) (ref. of record) and Massberg et al. (The Journal of Experimental Medicine 2006) (ref. of record).
The combined teachings of Burnouf, Hiles and Johnson render obvious the claims as described above.
Regarding claims 4, 14, and 98, Burnouf teaches the bioactive fraction comprises native components of the platelet concentrate including fibrinogen, albumin, globulin (pg. 36-37 Table 3) and at least vascular endothelial growth factor (VEGF), transforming growth factor growth factor beta (TGF-β), platelet derived growth factor BB (PDGF-BB), platelet derived growth factor AA (PDGF-AA), epidermal growth factor (EGF), fibroblast growth factor-basic (FGF-basic) (pg. 12 line 32 to pg. 13 line 5).  Reduction and removal of fibrinogen is suggested as beneficial as well (pg. 43-44).  
As for the concentrations of the growth factors and proteins, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).
The selection of specific concentrations clearly would have been a routine matter of optimization on the part of the artisan of ordinary skill, said artisan recognizing that the therapeutic effect of the product produced would have been affected by these concentrations. Reducing the level of fibrinogen as much as possible, such as less than 20,000 ng/ml, would have been obvious because Burnouf suggest this is beneficial as well (pages 43-44).
Burnouf is silent to the presence and amount of SDF-1α in the bioactive fraction.
Kirkpatrick teaches that SDF-1α is a major chemokine that controls adult stem cell trafficking and that the regulators of adult stem cells (such as SDF-1) hold promise as therapeutic targets for multiple disorders.  SDF-1 is important in developmental and adult cell migration, inflammatory responses, bone marrow transplantation and ischemic injury (pg. 257).
Massberg teaches that activated platelets secrete chemokine SDF-1α (abstract, page 1222, column 1) and that this process is of fundamental importance for vascular repair and pathological remodeling after vascular injury (pg. 1222, column 1).
One of ordinary skill in the art would have been motivated to measure and optimized the levels of SDF-1α in the bioactive fraction produced from activated platelets in the method of Burnouf because Massberg teaches that platelets secrete SDF-1α when activated and Massberg and Kirkpatrick teach that SDF-1α has an important effect on the repair of damaged tissue.  One of ordinary skill in the art would have had a reasonable expectation of including SDF-1α at a level of at least 100 pg/ml in the bioactive fraction of activated platelets in the method of Burnouf because Massberg teach that activated platelets secrete SDF-1α and Burnouf teach a bioactive fraction of platelets can include additional therapeutic components as well (page 24 lines 13-21).
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Burnouf as evidenced by Renn in view of Hiles and Johnson as applied to claims 1-3, 6, 7, 10-13, 15-18, 42, 51, 53, 57, 58, 93, 94, 97, and 99-102 above, and further in view of Flood (US 2014/0227240 A1).
The combined teachings of Burnouf, Hiles and Johnson render obvious the claims as described above.
Although, Burnouf teaches a starting platelet concentrate being prepared by apheresis or buffy-coat isolation from whole blood (pg. 7 lines 22-25) and Burnouf teaches preparations enriched in platelets and releasates used for grafting materials (pg. 2 lines 9-17) which would be reasonably predicted to contain a least a small amount of platelet membrane debris, Burnouf does not explicitly state that bioactive fraction contains platelet membrane debris as recited in claim 6.  In further support, Flood teaches combining a platelet lysate with a biological scaffold (0042) and a composition comprising of morselizing donor disc material (collagenous extracellular matrix material) to form chondrocytes and an extracellular matrix and mixing the cells and matrix with a platelet plasma composition for regenerating discs (0012).  Flood does not teach the removing of the platelet membrane debris, accordingly, one of ordinary skill in the art would reasonably expect the presence of platelet membrane debris in the composition taught by Flood.  Accordingly, at the effective time of filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the composition of Burnouf so that the bioactive fraction of mammalian platelet includes platelet membrane debris, since similar compositions containing collagenous extracellular matrix material and a bioactive fraction of mammalian platelets were known to contain platelet membrane debris for the purpose of tissue regeneration as taught by Burnouf and Flood.  One of ordinary skill would have been motivated to modify the composition of Burnouf so that the bioactive fraction of mammalian platelet includes platelet membrane debris for the purpose of using the composition for tissue regeneration as taught by Flood.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the composition of Burnouf so that the bioactive fraction of mammalian platelet includes platelet membrane debris, since both Flood and Burnouf teach similar compositions for tissue regeneration where the platelet lysate contains platelet membrane debris.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Response to Arguments 
Applicant's arguments filed May 9, 2022 have been fully considered but they are not persuasive.
Applicant argues that Burnouf does not teach the bioactive fraction not containing plasma as required by claim 1 (Remarks pg. 8-9 bridging para.).  Specifically, Applicant argues that the removal of plasma and platelet lipids in the method of Burnouf is not a teaching of the bioactive fraction not containing plasma and the cited passage refers to the collections and automated separation of the starting platelet concentrate from whole blood and the resulting collected material is a platelet concentrate which is known to contain plasma (Remarks pg. 8-9 bridging para.).  However, this argument was not found to be persuasive, since Burnouf teaches in the cited passage that the platelet-rich is separated from the other blood components and that the erythrocytes and plasma were returned to the donor.  Accordingly, the platelet concentrate should not contain plasma.  
Applicant argues the selection of ECMs rich in native sulfated glycosaminoglycans and native fibronectin can provide high level non-covalent binding of growth factors to the ECM as discovered and disclosed in the present invention (Remarks pg. 9 para. 2).  However, these arguments fail to persuade because the references teach the claimed components together as a composition for therapeutic use.  Johnson teaches a composition of processed ECM material that includes native fibronectin and growth factors (pg. 13 lines 5-7).  Thus, the claimed function must be inherent to the composition taught in the prior art.  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new. Thus the claiming of a new use, functions or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. (MPEP 2112) 
Applicant argues only impermissible hindsight would lead a person of ordinary skill to the combination of feature required by claim 1 and its dependent claims (Remarks pg. 9 para. 2).  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that even if Renn properly evidences that Burnouf’s preparation would have IL-17, it would equally evidence that Burnouf teaches against the claimed feature where the bioactive fraction includes at least one of IL-1b, IL-6, IL-8, IL-10, IL-13 and IFN-gamma (Remarks pg. 9 last para.).  Applicant’s arguments are drawn to the cited references failing to teach this new limitation.  However, this new limitation is addressed in the new rejections and briefly, this appears to be an inherent feature of the platelet concentrate of Burnouf as discussed in the rejection above.  
Applicant argues that Kirkpatrick and Massberg do not remedy the deficiencies of Burnouf (Remarks pg. 10 para. 2).  However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Burnouf were not found to be persuasive as explained above.


Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632